United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Grand Island, NE, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-928
Issued: August 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2013 appellant filed a timely appeal from the October 19, 2012 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether appellant has more than 15 percent permanent impairment of her left
leg, for which she received a schedule award.
FACTUAL HISTORY
On February 9, 2011 appellant, then a 49-year-old nurse, sustained injury to her low back
with sharp pains in her hip and left leg in the performance of duty. She did not stop work.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for L3-4 disc herniation and lumbar radiculopathy. It also authorized
a June 9, 2011 left L3-4 hemilaminectomy. Appellant received compensation benefits.
In a December 6, 2011 report, Dr. Daniel J. Tomes, a Board-certified neurological
surgeon, examined appellant and noted that she ambulated while favoring the left leg. He
advised that the right leg was neurologically intact. Regarding the left leg, Dr. Tomes found
weakness of dorsiflexion with strength rated at 4/5. He determined that left plantar flexion
appeared quite strong; appellant had reduced sensation in the anterior tibial area of the left lower
leg, but that it was intact on the right side in the same distribution. There did not appear to be
any significant pain upon straight leg raise testing. Dr. Tomes diagnosed left leg radiculopathy,
left foot drop and prior left L3-4 discectomy on June 9, 2011.
On April 16, 2012 appellant filed a claim for a schedule award.
In a report dated August 17, 2012, OWCP’s medical adviser recommended that appellant
be evaluated by a second opinion physician for an impairment rating. He noted that Dr. Tomes
did not state that appellant had reached maximum medical improvement and the impairment
appeared due to radicular pain, sensory deficit or weakness affecting the left lower extremity.
On September 4, 2012 OWCP referred appellant to Dr. Anil K. Agarwal, a Boardcertified orthopedic surgeon. In a September 21, 2012 report, Dr. Agarwal noted appellant’s
history of injury and treatment. He utilized the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (6th ed. 2008) (A.M.A., Guides). Dr. Agarwal’s findings
on examination included: reduced sensation in the anterior tibial area of the left leg and no
abnormal sensation; decreased muscle tone in the left leg, left leg weakness of dorsiflexion and
strength of four out five; no appreciable atrophy in the muscles of the lower extremities and
superficial touch pain and vibratory sensation decreased on the left side. He diagnosed left leg
radiculopathy, left foot drop, status post left L3-4 hemilaminectomy with mesial facetectomy and
forminotomy for nerve root decompression with discectomy on June 9, 2011. Dr. Agarwal
referred to Table 16-12, Peripheral Nerve Impairment.2 He noted that appellant fell into a
moderate category with moderate motor deficit and mild sensory deficits for a class 2 diagnosis.
Dr. Agarwal applied the net adjustment formula and grade modifiers. He referred to Table 16-11
of the A.M.A., Guides3 and determined the grade modifier for Physical Examination (GMPE)
findings correlated to a 1. Dr. Agarwal advised that grade modifiers for Functional History
(GMFH) and Clinical Studies (GMCS) were not applicable. He utilized the net adjustment
formula and explained that the net adjustment was minus one moved from the default score C to
B equaling 15 percent permanent impairment of the left leg. Dr. Agarwal noted that appellant
reached maximum medical improvement on December 6, 2011.
In an October 10, 2012 report, Dr. David D. Zimmermann, an OWCP medical adviser
noted appellant’s history of injury and treatment. He concurred with Dr. Agarwal that appellant
had a 15 percent impairment of the left leg and that maximum medical improvement was reached
on December 6, 2011. The medical adviser noted that appellant had radicular residuals of her
2

A.M.A., Guides 534.

3

Id. at 533.

2

lumbar condition and referred to the lower extremity peripheral nerve and the grade modifier
tables.
On October 19, 2012 OWCP granted appellant a schedule award for 15 percent
permanent impairment of the left leg. The award covered a period of 43.2 weeks from
September 22, 2012 to July 21, 2013. OWCP noted that it moved the date of maximum medical
improvement to September 21, 2012 as this was more advantageous to appellant.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition will be used.8
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on GMFH, GMPE and GMCS.9 The net adjustment formula is (GMFH-CDX) + (GMPECDX) + (GMCS-CDX).10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, the A.M.A., Guides offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.11 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.12

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

10

Id. at 521.

11

L.J., Docket No. 10-1263 (issued March 3, 2011).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

3

ANALYSIS
The Board finds that this case is not in posture for decision. Proceedings under FECA
are not adversarial in nature and OWCP is not a disinterested arbiter. While the claimant has the
burden to establish entitlement to compensation, OWCP shares responsibility in the development
of the evidence to see that justice is done.13
OWCP accepted appellant’s traumatic injury claim for L3-4 disc herniation and lumbar
radiculopathy and granted a schedule award for 15 percent permanent impairment of the left
lower extremity.
The Board notes that both the second opinion physician and OWCP’s medical adviser
citied various tables in the A.M.A., Guides and calculated an impairment rating of 15 percent for
the left lower extremity. While FECA does not authorize schedule awards for loss of use of the
spine, a claimant may still be entitled to an award for loss of use of a limb where the cause of the
impairment originated in the spine. Because the A.M.A., Guides does not provide a separate
mechanism for rating spinal nerve injuries as impairments of the extremities, OWCP has adopted
the standard set forth in The Guides Newsletter.14
In this case, neither Dr. Agarwal nor OWCP’s medical adviser utilized the standard set
forth in The Guides Newsletter or explained why it was not applicable.15 Their opinions on the
extent of appellant’s permanent impairment are of reduced probative value.16
The Board finds that the case is not in posture for decision as none of the physicians
properly explained how they arrived at their impairment ratings. For nerve impairments to the
upper or lower extremities resulting from spinal injuries, OWCP procedures contemplate that the
examiner should apply the July to August 2009 The Guides Newsletter.17 The Board will thus
remand the case for proper application of the A.M.A., Guides regarding the extent of appellant’s
permanent impairment of the left lower extremity. After such development as it deems
necessary, OWCP shall issue an appropriate decision on the extent of the permanent impairment
of appellant’s left lower extremity.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

Horace L. Fuller, 53 ECAB 775, 777 (2002).

14

See supra note 11.

15

Furthermore, in rating impairment under Table 16-12, Dr. Agarwal stated that grade modifiers for functional
history and clinical studies did not apply but he offered no explanation regarding this.
16

James Kennedy, Jr., 40 ECAB 620, 627 (1989).

17

See supra note 11.

4

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: August 15, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

